                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

AARON MATTHEW HETRICK,

                       Plaintiff,                      Case No. 2:19-cv-239
v.                                                     Honorable Janet T. Neff
ERIC BLUBAUGH,

                       Defendant.
____________________________/

                                             OPINION

               This is a civil rights action brought by a county jail inmate under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

               I.      Factual allegations

               Plaintiff is presently incarcerated at the Chippewa County Jail in Sault Sainte

Marie, Chippewa County, Michigan. The events about which he complains occurred while he was

housed at that facility. Plaintiff sues Judge Eric Blubaugh of the 91st District Court.
               Plaintiff alleges that on November 20, 2019, Judge Blubaugh sentenced Plaintiff

on an unknown offense to time served with a requirement to complete 160 hours of community

service within 120 days. Plaintiff alleges that, under the sentence, he should have been released

that day—November 20, 2019. However, when Plaintiff inquired why he was returned to jail, he

was told the judge ordered him released on November 27, 2019. At the time Plaintiff signed his

complaint on November 21, 2019, he was still in custody.

               As a result of the delayed release from custody, Plaintiff asserts that he will miss a

meeting with a new employer and therefore have trouble meeting his child support obligations.

               Plaintiff seeks compensatory damages in the amount of $12,600 plus his child

support obligation for at least 60 days.

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court
                                                  2
to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                III.    Immunity

                Plaintiff claims that Judge Blubaugh “made a bad, negligent decision that has

impacted [Plaintiff’s] life very negatively.” (Compl., ECF No. 1, PageID.2.) Reading Plaintiff’s

complaint indulgently, Plaintiff also implies that Judge Blubaugh violated his due process rights

when he sentenced Plaintiff to custody in the county jail for seven days beyond that which Plaintiff

believes he was actually sentenced at his hearing. Generally, a judge is absolutely immune from

a suit for monetary damages. Mireles v. Waco, 502 U.S. 9, 9-10 (1991) (“[I]t is a general principle

of the highest importance to the proper administration of justice that a judicial officer, in exercising

the authority vested in him, shall be free to act upon his own convictions, without apprehension of

personal consequences to himself.”) (internal quotations omitted); Barrett v. Harrington, 130 F.3d

246, 254 (6th Cir. 1997); Barnes v. Winchell, 105 F.3d 1111, 1115 (6th Cir. 1997). Absolute

judicial immunity may be overcome in only two instances. First, a judge is not immune from
                                                   3
liability for non-judicial actions, i.e., actions not taken in the judge’s judicial capacity. Mireles,

502 U.S. at 11; see Forrester v. White, 484 U.S. 219, 229 (1988) (noting that immunity is grounded

in “the nature of the function performed, not the identity of the actor who performed it”). Second,

a judge is not immune for actions, though judicial in nature, taken in complete absence of all

jurisdiction. Id. at 12.

                Plaintiff’s allegations clearly fail to implicate either of the exceptions to judicial

immunity. There is no doubt that sentencing Plaintiff was a judicial act and that Judge Blubaugh

was acting within his jurisdiction in doing so. Accordingly, Judge Blubaugh is absolutely immune

from liability. Because Judge Blubaugh is clearly immune from liability in this case, Plaintiff may

not maintain an action for monetary damages against him. 28 U.S.C. § 1915(e)(2)(B)(iii).

                                            Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons that the Court dismisses the action, the Court discerns no good-faith basis for an appeal.

                Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.




                                                  4
             This is a dismissal as described by 28 U.S.C. § 1915(g).

             A judgment consistent with this opinion will be entered.



Dated:   December 30, 2019                        /s/ Janet T. Neff
                                                  Janet T. Neff
                                                  United States District Judge




                                              5
